DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 11 have been amended.  Therefore, claims 1, 3-11, 13-20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/28/2022 has been entered.

Claim Construction
Independent claims disclose limitation “automatically update the physical performance arrangement based on the updated alimentary instruction set.”  However, the specification paragraph [0053] (published version) instead teaches “automatically update either alimentary instruction set 208 or performance C 214 directly resulting in a subsequent physical performance instruction set comprising an order for a reduced amount of the applicable alimentary component.”  Thus, based on the updated alimentary instruction set the performance instruction set is updated and not the claimed “a physical performance arrangement.”  Wherein it is not clear of the performance instruction set is essentially a physical performance arrangement.  Thus, the applicant is advised to clarify such connection to avoid undue interpretations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the applicant’s admitted prior art Simpson (US 2018/0293638) (see IDS filed 08/15/2019).

Regarding claim 1, Simpson teaches a system of automatically formulating a personalized meal for a user ([0070], [0094]) and of arranging transport of the meal to the user ([0059]-[0060]), the system comprising: 
at least a server adapted to store a first training set of data including physiological state data on a user and at least a first prognostic label ([0067] “index of the users preference which is derived from using neural networks that have been trained”), and to store a second training set of data including a second prognostic label and a first ameliorative process label ([0074] “system learns new weights using neural network probability weightings with iterative feedback from blood sampling to ascertain recursive effects”, C2 “input/output optimization data recursively in a neural network to further fine tune optimization input utility, input preference data, ingredient”, [0105]); 
a diagnostic engine operating on the at least a server (F2:220, [0017], [0055], [0105]), wherein the diagnostic engine is configured to: 
receive at least a biological extraction from the user ([0054] “a user may provide a blood and saliva sample”); and 
generate a diagnostic output, based on the at least a biological extraction ([0067] as in diagnosing “gluten intolerant or had celiac disease” from the blood and saliva samples, also see Claim 2 “blood chemistry tests data, basic metabolic panel data, blood glucose data, calcium data, electrolytes data, kidneys data, blood enzyme test data, troponin data, creatine kinase data, cholesterol data, LDL cholesterol data, HDL cholesterol data”); and 
an alimentary instruction set generation module operating on the at least a server ([0100]-[0101] “choosing the optimal combination of ingredients for blood or saliva” and “list of potential constraints”, “selecting different combinations of ingredients until combination P is reached”), wherein the alimentary instruction set generation module is configured to: 
derive a plurality of alimentary information relating to the user from the biological extraction by performing at least one machine learning process on at least one of the first training set of data and the second training set of data (C1(e) “generating instructions to formulate a neural network decision tree and decision tree weights to weight with higher weights for user preferences which map ingredients and ingredient combinations to higher blood and saliva”); and 
generate an alimentary instruction set based upon the derived plurality of alimentary information related to the user (C1(c) “optimize the user preferences and nutrition combination of ingredients to move the users blood and saliva chemistry to target ranges efficiently”), said alimentary instruction set identifying a meal to be delivered to the user; wherein the at least a server is configured to: 
automatically generate, in response to the generation of the alimentary instruction set, a transport request based upon the generated alimentary instruction set, said transport request comprising data associated with a preparation of the meal and delivery of the meal to the user ([0059]-[0061]); 
retrieve, in response to the generation of the alimentary instruction set, a meal preparation preference associated with the user ([0061]); 
determine, based on the transport request, a global position of the user ([0054] “interact with the wireless GPS location network to obtain position of the user 110 relative to the user to consider delivery mechanisms”); 
automatically select ([0066] “The system then provides the user delivery and pick-up options for selected combinations of foods”), in response to the generation of the transport request and based on the global position of the user, the meal preparation preference of the user ([0062]), and the transport request, a first physical performance entity associated with preparation of the meal from a first set of physical performance entities and a second physical performance entity from a second set of physical performance entities, said selected second physical performance entity comprising a transportation channel configured to deliver the meal from the first physical performance entity ([0059]-[0061]); and 
transmit, in response to the selection of the first and second physical performance entities, a plurality of user preference data associated with the user to at least a client device associated with the selected first and second physical performance entities ([0061]); 
receive, at least a first constraint of the first physical performance entity ([0055] “consider delivery mechanisms to the user and to constrain the optimization equations for cost of delivery”); receive, at least a first constraint of the second physical performance entity ([0058] “a plurality of other delivery methods”, such as drones [0059] or vehicles [0060] and each have “list of potential constraints is large and the method and system allows for the addition of constraints in the optimization” [0100]); determine, as a function of the at least a first constraint of the first physical performance entity and the at least a first constraint of the second physical performance entity, an optimal handler ([0055] “consider delivery mechanisms to the user and to constrain the optimization equations for cost of delivery”, note since there are plurality of delivery methods and each is considered for optimized cost of delivery, [0012] “optimize on all of user preference, health … and delivery”); and 
generate a physical performance arrangement, wherein the physical performance arrangement includes at least a physical performance executor based on the optimal handler ([0059] “ingredients or prepared food which can then be picked up at a specified location or delivered to the user via a drone or a plurality of other delivery methods”, [0060]); 
update the alimentary instruction set based upon updated data related to the user ([0066] “optimal weights are being adjusted after each meal considering the historical ingredients consumed and blood and saliva sampling … and reweighting of the models through recursive optimization”, [0067] “continually updated in a recursive fashion to reflect the user's preferences”, [0074] “system learns new weights using neural network probability weightings with iterative feedback”); and 
automatically update the physical performance arrangement based on the updated alimentary instruction set ([0059], [0061], [0066] “The system then provides the user delivery and pick-up options for selected combinations of food”, [0105] “update or select constraints and preferences in their account profile on the system. The method and system recursively updates the algorithm weights and selection combination ingredients based on the optimization program … or selects delivery to a point the user desires. The user or foodie may take delivery or pick up the food”).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.
The dependent claims are rejected in further view of Jones et al. (US 2018/0189728) and Lantrip et al. (US 2015/0363860) as indicated in the primary rejection below.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grimmer et al. (US  2018/0144820) in view of Jones et al. (US 2018/0189728) and in further view of Lantrip et al. (US 2015/0363860).

Regarding claim 1, Grimmer teaches a system of automatically formulating ([0125]-[0126], [0210]) a personalized meal for a user and of arranging transport of the meal to the user ([0065]), the system comprising: 
at least a server adapted to store a first training set of data including physiological state data on a user and at least a first prognostic label, and to store a second training set of data including a second prognostic label and a first ameliorative process label ([0085], wherein decision tree is a learning classifier and is based on a set of training data, [0093]-[0094], [0182], [0184], [0211], [0261]); 
a diagnostic engine operating on the at least a server ([0092]), wherein the diagnostic engine is configured to: 
receive at least a biological extraction from the user ([0092], [0187]); and 
generate a diagnostic output, based on the at least a biological extraction ([0092] “Diagnostic measurements, which may be combinations of data elements from the vitals, genotypical and phenotypical data, may also be determined”, and determine “insulin sensitivity, heart health, micronutrient levels, cholesterol and triglyceride levels and inflammation”); and 
an alimentary instruction set generation module operating on the at least a server ([0092], [0094] “narrative or set of coaching instructions for the user”), wherein the alimentary instruction set generation module is configured to: 
derive a plurality of alimentary information relating to the user from the biological extraction by performing at least one machine learning process on at least one of the first training set of data and the second training set of data ([0085], wherein decision tree is a classifier based on a set of training data, [0087]-[0089]); and 
generate an alimentary instruction set based upon the derived plurality of alimentary information related to the user ([0069] “converts the data into a recommendation context”), said alimentary instruction set identifying a meal to be delivered to the user ([0185] “arranging for delivery of meals or other food”, [0209]); 
wherein the at least a server is configured to: 
automatically generate, in response to the generation of the alimentary instruction set, a transport request based upon the generated alimentary instruction set, said transport request comprising data associated with a preparation of the meal and delivery of the meal to the user; 
retrieve, in response to the generation of the alimentary instruction set, a meal preparation preference associated with the user ([0067], [0103]); 
determine, based on the transport request, a global position of the user ([0075]); 
arrange, in response to the generation of the transport request and based on the global position of the user ([0075]), the meal preparation preference of the user ([0077]-[0083]), and the transport request ([0084]), a first physical performance entity associated with preparation of the meal from a first set of physical performance entities and a second physical performance entity from a second set of physical performance entities, said selected second physical performance entity comprising a transportation channel configured to deliver the meal from the first physical performance entity ([0185] “meals processing … and arranging for delivery of meals or other food”, [0209] “food selections from ranked food recommendations, which are prepared and/or delivered to the user in some embodiments ( e.g., as food delivery”, [0249] “the method includes preparing and/or delivering a food selected or the user based on a system recommendation ( e.g., a food selected based on a recommendation from a diet type”); 
transmit, in response to the selection of the first and second physical performance entities, a plurality of user preference data associated with the user to at least a client device associated with the selected first and second physical performance entities ([0220], [0249]);



generate a physical performance arrangement, wherein the physical performance arrangement includes at least a physical performance executor ([0077], wherein daily, weekly delivery is arrangement, wherein “arranging for delivery of meals or other food” [0187] necessitates physical performance) 
update the alimentary instruction set based upon updated data related to the user ([0184] “decision tree logic may be updated over time. The relevant vitals, phenotypical or genotypical data for each user that is used in the recommendations may also change over time in some embodiments. … the decision tree logic be updated based on feedback from results of users of the system as the vitals and phenotypical data of users change over time based on their meals, activity levels and aging”, wherein decision trees produce alimentary instructions - “decision trees produce the user's macronutrient recommendation … may directly output diet types from input values. The macronutrient recommendations and diet types for each user” [0182]); and 
automatically update the physical performance arrangement based on the updated alimentary instruction set ([0187] “information about the user is collected multiple times, e.g., before initial classification and one or more times after adapting a particular diet. In some embodiments, information collected after implementation of a food habit is used to track changes in the user and/or adjust classification of the user based on changes accompanying the adapted food habits. For example, a user initially identified as having elevated blood pressure may be initially classified as requiring a diet low in fats. However, upon re-testing after implementing a low fat diet, it may be found that the user's blood pressure has been reduced. This information can be used to reclassify the user as no longer requiring a diet low in fats, e.g., in combination with other risk factors”, [0188], “and arranging for delivery of meals or other food” [0185], “food recommendations correspond to meals that can be prepared and/or delivered to the user. … ranked food recommendations, which are prepared and/or delivered to the user” [0209], [0220], [0249] “preparing and/or delivering a food selected (G) for the user based on a system recommendation ( e.g., a food selected based on a recommendation from a diet type classifier,”) (see NOTE).

Grimmer does not explicitly teach, however Lantrip discloses automatically select ([0040]-[0041], [0043]), in response to the generation of the transport request and based on the global position of the user ([0033], [0048]), the meal preparation preference of the user ([0040]), and the transport request ([0047]), a first physical performance entity associated with preparation of the meal  ([0044]) from a first set of physical performance entities  ([0035], [0040]); and 
transmit, in response to the selection of the first physical performance entities, a plurality of user preference data associated with the user to at least a client device associated with the selected first and second physical performance entities ([0035], [0040]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Grimmer to include automatic selection of first entities as disclosed by Lantrip.  Doing so would continuously identify individual food preferences and automatically creating real-time and dynamic personalized food services and serving food items that will satisfy the preferences and dietary requirements of individuals whenever and wherever they are required (Lantrip [0001], [0003]).

Grimmer does not explicitly teach, however Jones discloses automatically select, in response to the generation of the transport request and based on the global position of the user ([0030]) … a second physical performance entity from a second set of physical performance entities (F4-5, [0024]), said selected second physical performance entity comprising a transportation channel configured to deliver the meal from the first physical performance entity (F7); and 
transmit … a plurality of user preference data associated with the user to at least a client device associated with … second physical performance entities ([0024]-[0035]) and
receive, at least a first constraint of the first physical performance entity ([0024] “some delegates can be associated with slower delivery times, while others can be associated with fast delivery times”); 
receive, at least a first constraint of the second physical performance entity ([0024] “some delegates can be associated with slower delivery times, while others can be associated with fast delivery times”; “delegate can be selected based on the products … delegates can be identified as qualified to receive particular items, such as age-restricted products or sensitive items”); 
determine, as a function of the at least a first constraint of the first physical performance entity and the at least a first constraint of the second physical performance entity, an optimal handler ([0024] “extrapolate what the user needs the item(s) for and identify a delegate and delivery to fulfill that need”; “determine an optimal time for delivery and analyze the available delegates to accommodate the optimal delivery”); and 
generate a physical performance arrangement, wherein the physical performance arrangement includes at least a physical performance executor based on the optimal handler ([0024] “identify the delivery locations, e.g., home, work, travel location, to determine an optimal time for delivery and analyze the available delegates to accommodate the optimal delivery”; “delivered to the destination by a needed time, e.g., a game time, a closing time of the park, gym, venue”, [0027]).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Grimmer to include automatic selection of second entities and optimal handlers based on constrains as disclosed by Jones.  Doing so would accommodate the optimal delivery options and optimize a cost and a speed of the delivery (Jones [0024], [0036]).

NOTE Grimmer teaches based on a continuously updated user data, the alimentary instructions are continuously updated. For example, the user “initially classified as requiring a diet low in fats”, however “upon re-testing after implementing a low fat diet, it may be found that the user's blood pressure has been reduced. This information can be used to reclassify the user as no longer requiring a diet low in fats” [0188].  The cited paragraph is nearly identical to the applicant’s specification paragraph [0053] (published version) – “if performance C 214 of alimentary instruction set 208 was initially intended to lower the blood sugar of user 202 and the physical performance instruction set inspired by performance C 214 comprising a specified amount of an applicable alimentary component results in the blood sugar of user 202 being progressively reduced (discovered by the diagnostic output), then vibrant constitutional network 200, via the at least a server 104, may automatically update either alimentary instruction set 208 or performance C 214 directly resulting in a subsequent physical performance instruction set comprising an order for a reduced amount.”
I.e. Grimmer teaches automatically, based on decision trees, providing user with an updated diet “as no longer requiring a diet low in fats”.  The present specification discloses – “automatically update either alimentary instruction … resulting in a subsequent physical performance instruction set comprising an order for a reduced amount” [0053]. 
Grimmer teaches providing updated diet instruction to the user “and arranging for delivery of meals or other food” [0185], “food recommendations correspond to meals that can be prepared and/or delivered to the user. … ranked food recommendations, which are prepared and/or delivered to the user” [0209], “preparing and/or delivering a food selected (G) for the user based on a system recommendation ( e.g., a food selected based on a recommendation from a diet type classifier”.
Therefore, since the delivery is based on the automatically updated recommendations for the user’s diet type (alimentary instructions), then it is reasonable to conclude that physical performance arrangement (i.e. food delivery arrangement) is automatically updated as well based on the updated recommendations for the user diet.  I.e. initial delivery was based on the low fat diet, then the instructions for delivery are updated with meals no longer requiring low fat diet.  This functionality is nearly identical to the applicant’s own disclosure paragraph [0053].
To further obviate such reasoning Jones likewise discloses “automatically update the physical performance arrangement based” ([0028] “automatically analyze the stored levels and selection rules to determine a selected delegate without additional input from the user”).   It would have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Grimmer to include automatic selection of second entities and optimal handlers based on constrains as disclosed by Jones.  Doing so would accommodate the optimal delivery options and optimize a cost and a speed of the delivery (Jones [0024], [0036]).

Claim 11 recites substantially the same limitations as claim 1, and is rejected for substantially the same reasons.

Regarding claims 3 and 13, Grimmer as modified teaches the system and the method further comprising a global positioning system configured to determine the current location of the user, wherein the global position of the user is further determined from the determined current location of the user (Jones [0020], [0023]-[0025], [0038], Lantrip [0033], [0048]).

Regarding claims 4 and 14, Grimmer as modified teaches the system and the method, wherein the transport request further comprises the plurality of user preference data (Jones [0025]-[0026], Lantrip [0040], [0031]-[0032] (see “food preparation instructions”).

Regarding claims 5 and 15, Grimmer as modified teaches the system and the method, wherein the transport channel of the second selected physical performance entity is further configured to deliver the meal, (Grimmer [0185] “meals processing … and arranging for delivery of meals or other food”, [0209] “food selections from ranked food recommendations, which are prepared and/or delivered to the user in some embodiments ( e.g., as food delivery”, [0249] “the method includes preparing and/or delivering a food selected or the user based on a system recommendation ( e.g., a food selected based on a recommendation from a diet type”, Lantrip [0037] “personalized food services across a multiplicity of delivery methods”, [0040] select “the most proximate meal preparation and a delivery center”) based on the plurality of data and the global position of the user (Jones [0023]-[0026]).

Regarding claims 6 and 16, Grimmer as modified teaches the system and the method wherein the at least a server is further configured to select the second physical performance entity from the second set of physical performance entities, based at least in part on a determination that one or more physical performance entities of the second set of physical performance entities are configured to transport the meal (Jones [0023]-[0026], [0029], Lantrip [0040], [0031]-[0032]).

Regarding claims 7 and 17, Grimmer as modified teaches the system and the method wherein the at least a server is further configured to transmit a transport request associated with the generated transport request, to the at least a client device associated with the selected second physical performance entity (Jones [0025], [0031], Lantrip [0040], [0031]-[0032]).

Regarding claims 8 and 18, Grimmer as modified teaches the system and the method, wherein the transport request associated with the generated transport request is transmitted based on the plurality of data and the ability of the selected second physical performance entity to execute the transport request (Jones [0023]-[0026], [0028], Lantrip [0040], [0031]-[0032]).

Regarding claims 9 and 19, Grimmer as modified teaches the system and the method, wherein the at least a client device associated with the selected physical performance entity, is further configured to receive, via the at least a server, the generated transport request (Jones [0023], [0026], [0029], [0031], Lantrip [0040], [0031]-[0032]).

Regarding claims 10 and 20, Grimmer as modified teaches the system and the method, wherein the at least a client device associated with the selected second physical performance entity, is further configured to designate one or more physical performance entities within the second set of physical performance entities, based on the meal and the transport request associated with the generated transport request (Jones [0023]-[0026], [0028], Lantrip [0040], [0031]-[0032]).

Claims 1, 3-11, 13-20 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Grimmer et al. (US  2018/0144820) in view of Jones et al. (US 2018/0189728) and in further view of Lantrip et al. (US 2015/0363860) and in further view of Cossler et al. (US 20180182475).

NOTE Grimmer teaches based on a continuously updated user data, the alimentary instructions are continuously updated. I.e. Grimmer teaches automatically, based on decision trees, providing user with an updated diet “as no longer requiring a diet low in fats”.  Grimmer further teaches providing updated diet instruction to the user “preparing and/or delivering a food … based on a system recommendation ( e.g., a food selected based on a recommendation from a diet type classifier” [0249].
Therefore, since the delivery is based on the automatically updated recommendations for the user’s diet type (alimentary instructions), then it is reasonable to conclude that physical performance arrangement (i.e. food delivery arrangement) is automatically updated as well based on the updated recommendations for the user diet.  I.e. initial delivery was based on the low fat diet, then the instructions for delivery are updated with meals no longer requiring low fat diet.  This functionality is nearly identical to the applicant’s own disclosure paragraph [0053].
However, to merely obviate such reasoning, Cossler discloses automatically update the physical performance arrangement based on the updated alimentary instruction set ([0060], [0108], [0110]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Grimmer to update the physical performance arrangement as disclosed by Cossler.  Doing so would reduce an adverse outcome of the course of care optimize the one or more machine learning models (Cossler [0110]).

Claims 1 and 11 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Simpson (US 2018/0293638) (see IDS filed 08/15/2019) in view of Cossler et al. (US 20180182475).

Alternatively, if Simpson doesn’t explicitly teach automatically update the physical performance arrangement based on the updated alimentary instruction set, Cossler discloses the same in [0060], [0108], [0110].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Simpson to update the physical performance arrangement as disclosed by Cossler.  Doing so would reduce an adverse outcome of the course of care optimize the one or more machine learning models (Cossler [0110]).

Response to Arguments
Applicant's arguments, filed 02/28/2022, in regard to presently amended claims, have been fully considered and are addressed in the updated rejections to the claims above.  Please note an alternative rejections for the newly added limitation above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is indicated on PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to POLINA G PEACH whose telephone number is (571)270-7646. The examiner can normally be reached Monday-Friday, 9:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on 571-270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/POLINA G PEACH/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        June 13, 2022